           Case 1:16-cr-00065-BAH Document 18 Filed 05/29/20 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA
                                                           CRIMINAL NO. 16-CR-065
               v.                                          (BAH)

GERARDO GONZALEZ-VALENCIA,

                      Defendant.


                    DEFENDANT GERARDO GONZALEZ-VALENCIA’S
                        MOTION FOR BILL OF PARTICULARS

          NOW COMES, the Defendant, Gerardo Gonzalez-Valencia, by and through his

attorneys, and respectfully moves this Honorable Court pursuant to Federal Rule of Criminal

procedure Rule 7(f) to enter an order requiring the government to file a bill of particulars. In

support of this Motion, Defendant Gerardo Gonzalez-Valencia offers the attached memorandum

of law.

Dated: May 29, 2020

                                            Respectfully submitted,

                                            /s/ Stephen A. Best

                                            BROWN RUDNICK LLP

                                            Stephen A. Best
                                            G. Derek Andreson
                                            601 Thirteenth Street, NW
                                            Suite 600
                                            Washington, DC 20005
                                            Telephone: (202) 536-1737
                                            Facsimile: (202) 536-1701
                                            sbest@brownrudnick.com

                                            -and-
Case 1:16-cr-00065-BAH Document 18 Filed 05/29/20 Page 2 of 9




                           The L●S LAW FIRM

                           Lilly Ann Sanchez (admitted pro hac vice)
                           Four Seasons Tower, Suite 1200
                           1441 Brickell Avenue
                           Miami, Florida 33131
                           Telephone: (305) 503-5503
                           Facsimile: (305) 503-6801
                           lsanchez@thelsfirm.com

                           Counsel for Defendant Gerardo Gonzalez-Valencia




                              2
         Case 1:16-cr-00065-BAH Document 18 Filed 05/29/20 Page 3 of 9




                               CERTIFICATE OF SERVICE

       I hereby certify that on May 29, 2020, I electronically filed the foregoing

Defendant Gerardo Gonzalez-Valencia’s Motion for Bill of Particulars with the Clerk of the

U.S. District Court for the District of Columbia by using the CM/ECF system. All

participants registered through the Court’s electronic filing system will be served by the CM/

ECF system as required to be served by Federal Rule of Civil Procedure 5(a).

Dated: May 29, 2020

                                            /s/ Stephen A. Best
                                            Stephen A. Best
                                            601 Thirteenth Street, NW
                                            Suite 600
                                            Washington, DC 20005
                                            Telephone: (202) 536-1737
                                            Facsimile: (202) 536-1701
                                            sbest@brownrudnick.com

                                            Counsel for Defendant Gerardo Gonzalez-Valencia
         Case 1:16-cr-00065-BAH Document 18 Filed 05/29/20 Page 4 of 9




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA
                                                              CRIMINAL NO. 16-CR-065
               v.                                             (BAH)

GERARDO GONZALEZ-VALENCIA,

                      Defendant.


                    DEFENDANT GERARDO GONZALEZ-VALENCIA’S
                     MEMORANDUM OF LAW IN SUPPORT OF HIS
                        MOTION FOR BILL OF PARTICULARS

                               PRELIMINARY STATEMENT

       The Court should require the government to file a bill of particulars specifying the

particulars requested below because the Indictment against Defendant Gerardo Gonzalez-

Valencia as written is not specific enough for Mr. Gonzalez-Valencia to prepare his defense.

       As background, on April 19, 2016 the government filed an indictment charging Mr.

Gonzalez-Valencia with aiding and abetting and conspiracy to distribute five kilograms or more

of cocaine, and five hundred grams or more of methamphetamine for importation into the United

States, in violation of 21 U.S.C. §§ 959(a), 960, 963 and 18 U.S.C. § 2. The government also

gave notice that, upon conviction of the Title 21 offense, it would seek forfeiture pursuant to

21 U.S.C. §§ 853, 970. Specifically, the Indictment states:

       [T]he controlled substances involved in the conspiracy attributable to [Mr.
       Gonzalez –Valencia] as a result of his own conduct, and the conduct of others
       reasonably foreseeable to him, is five (5) kilograms or more of a mixture and
       substance containing a detectable amount of cocaine, and five hundred (500)
       grams or more of a mixture and substance containing a detectable amount of
       methamphetamine.
          Case 1:16-cr-00065-BAH Document 18 Filed 05/29/20 Page 5 of 9




Indictment ¶ 2. The government alleges limited information regarding the conspiracy, stating

only that it occurred “in or about January 2003… up to and including the date of the filing of this

Indictment… in the countries of Mexico, the United States, and elsewhere.” Id. ¶ 1.

       Federal Rule of Criminal Procedure 7(f) provides the Court with discretion to order a bill

of particulars. A bill of particulars can be issued “to ensure that the charges brought against a

defendant are stated with enough precision to allow the defendant to understand the charges, to

prepare a defense, and perhaps also to be protected against retrial on the same charges.” United

States v. Butler, 822 F.2d 1191, 1193 (D.C. Cir. 1987).

       Accordingly, the Indictment is not specific enough for Mr. Gonzalez-Valencia to prepare

his defense. The cursory allegations therein provide no detail regarding Mr. Valencia’s

participation or role in a conspiracy alleged to have spanned over thirteen years. Without more

information, it is impossible for Mr. Gonzalez-Valencia to conduct a proper investigation into

those thirteen years of his life and prepare a defense in time for trial. Thus, the Court should

require the government to file a bill of particulars specifying the particulars requested below.

                                           ARGUMENT

       Rule 7(f) of the Federal Rules of Criminal Procedure provides the Court with discretion

to order a bill of particulars. A court should grant a motion requesting a bill of particulars “when

necessary to prevent unfair surprise at trial.” United States v. Ramirez, 54 F. Supp. 2d 25, 29

(D.D.C. 1999) (citation omitted).

       While pleading requirements for narcotics conspiracies are less stringent, requiring no

allegations of overt acts, “[a] bill of particulars is all the more important in a narcotics conspiracy

case because the indictment itself provides so little detail.” Id. at 30. If an Indictment leaves a

defendant unsure of allegations of his role in the conspiracy, he is entitled to a bill of particulars



                                                  2
          Case 1:16-cr-00065-BAH Document 18 Filed 05/29/20 Page 6 of 9




specifying his alleged “co-conspirators (whether or not they will be called as trial witnesses), the

approximate dates and locations of any meetings or conversations not already identified in the

indictment in which each defendant allegedly participated, and the approximate date on which

each defendant allegedly joined the conspiracy.” See Id. (defendants were entitled to a bill of

particulars specifying details about the conspiracy because the indictment only charged them

with criminal conduct relating to the last six days of the alleged conspiracy). While the

government is not required to provide information regarding all overt acts taken in furtherance of

the conspiracy it is “required to provide particulars as to all overt acts (or at least all meetings

and conversations) in which any defendant participated so that each defendant may understand

the government's view of his alleged role in the conspiracy.” Id. Here, the expansive 13-year

scope of the alleged conspiracy magnifies the need for a bill of particulars so that Mr. Gonzalez-

Valencia can appropriately investigate the charges against him and build his defense. See United

States v. Michel, No. CR 19-148-1 (CKK), 2019 WL 5797669, at *17 (D.D.C. Nov. 6, 2019)

(defendant was entitled to a bill of particulars naming his co-conspirators because the three-year

scope of the conspiracy led to the possibility of many co-conspirators and the Indictment did not

provide enough information to allow the defendant to “easily determine the universe of possible

co-conspirators”). Accordingly, Mr. Gonzalez-Valencia specifically requests information as to

his involvement in the alleged conspiracy and identification of his co-conspirators and their

involvement in the alleged conspiracy so that he can adequately prepare for trial. Absent this

information, Mr. Gonzalez-Valencia cannot prepare a defense to these serious charges.

                                PARTICULARS REQUESTED

       Mr. Gonzalez-Valencia respectfully requests that the government be directed to file a bill

of particulars setting forth the following information:



                                                 3
            Case 1:16-cr-00065-BAH Document 18 Filed 05/29/20 Page 7 of 9




       1.       Information sufficient to identify when, where, and in what manner Mr.

Gonzalez-Valencia allegedly became a member of the charged conspiracy.

       2.       Information sufficient to identify Mr. Gonzalez-Valencia’s unnamed co-

conspirators, along with information sufficient to identify when, where, and in what manner each

co-conspirator became a member of the alleged conspiracy.

       3.       Information sufficient to identify the exact amount of cocaine and

methamphetamine Mr. Gonzalez-Valencia allegedly intended to distribute.

       4.       Information sufficient to identify Mr. Gonzalez-Valencia conspired to “knowingly

and intentionally distribute” the drugs at issue. Indictment ¶ 1.

       5.       Information sufficient to identify alleged conduct by Mr. Gonzalez-Valencia’s co-

conspirators that was “reasonably foreseeable” to Mr. Gonzalez-Valencia. Id. ¶ 2.

       6.       Information sufficient to identify all places in which actions in furtherance of the

alleged conspiracy, either by Mr. Gonzalez-Valencia or his alleged co-conspirators, took place.

                                          CONCLUSION

       For all of the foregoing reasons, Defendant Gerardo Gonzalez-Valencia respectfully

requests that the Court direct the government to file a bill of particulars setting forth the

information described above.




                           [Remainder of page intentionally left blank]




                                                  4
        Case 1:16-cr-00065-BAH Document 18 Filed 05/29/20 Page 8 of 9




Dated: May 29, 2020

                                   Respectfully submitted,

                                   /s/ Stephen A. Best

                                   BROWN RUDNICK LLP

                                   Stephen A. Best
                                   G. Derek Andreson
                                   601 Thirteenth Street, NW
                                   Suite 600
                                   Washington, DC 20005
                                   Telephone: (202) 536-1737
                                   Facsimile: (202) 536-1701
                                   sbest@brownrudnick.com

                                   -and-

                                   The L●S LAW FIRM

                                   Lilly Ann Sanchez (admitted pro hac vice)
                                   Four Seasons Tower, Suite 1200
                                   1441 Brickell Avenue
                                   Miami, Florida 33131
                                   Telephone: (305) 503-5503
                                   Facsimile: (305) 503-6801
                                   lsanchez@thelsfirm.com

                                   Counsel for Defendant Gerardo Gonzalez-Valencia




                                      5
         Case 1:16-cr-00065-BAH Document 18 Filed 05/29/20 Page 9 of 9




                               CERTIFICATE OF SERVICE

       I hereby certify that on May 29, 2020, I electronically filed the foregoing Defendant

Gerardo Gonzalez-Valencia’s Memorandum of Law in Support of His Motion for Bill of

Particulars with the Clerk of the U.S. District Court for the District of Columbia by using the

CM/ECF system. All participants registered through the Court’s electronic filing system will be

served by the CM/ECF system as required to be served by Federal Rule of Civil Procedure 5(a).

Dated: May 29, 2020

                                           /s/ Stephen A. Best
                                           Stephen A. Best
                                           601 Thirteenth Street, NW
                                           Suite 600
                                           Washington, DC 20005
                                           Telephone: (202) 536-1737
                                           Facsimile: (202) 536-1701
                                           sbest@brownrudnick.com

                                           Counsel for Defendant Gerardo Gonzalez-Valencia
